Title: From John Quincy Adams to Josiah, III Quincy, 28 December 1804
From: Adams, John Quincy
To: Quincy, Josiah, III



Dear Sir.
Washington 28. Decr: 1804

Your favour of the 15th: instt. came to hand last Evening and I thank you for the remarks it contains—Shortness of time, now prevents me from replying to them so fully as I should wish—My principal object at present is to inclose for your perusal a bill, which has pass’d the House of Representatives, and is now before the Senate “to regulate the clearance of armed merchant vessels”—The chambers of Commerce at Philadelphia and New York, have sent on memorials against this Bill—The former was presented, while the Bill was before the House of Representatives, and was printed by order of the House—Dr: Mitchell this day presented the memorial from New York, and moved it might be printed—which contrary to universal practice was by a bare majority refused—As it is a bill of great importance to the interests of the commercial part of the Community, I enclose this copy to you, for the benefit of your observations which I hope to receive before the final passage of the bill—And if the merchants of Boston feel the object to be as important to them, as to their Southern neighbours, they may still have an opportunity to forward their representations on the subject.
I am, Dear Sir, ever faithfully yours.
John Q. Adams.